Citation Nr: 0614759	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-13 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans 
Affairs (VA) health care system without a co-payment 
requirement for a period beginning on December 6, 2002.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The Medical Administrative Service (MAS) file does not 
contain the veteran's period of active duty.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 decision of the VA Health Eligibility 
Center (HEC) in Atlanta, Georgia which determined that the 
veteran was not eligible for treatment in the VA health care 
system without paying a co-payment for the period beginning 
on December 6, 2002.


FINDINGS OF FACT

1.  In 2001, the veteran's annual income was slightly above 
the 2001 limit for entitlement to cost-free VA health care 
for a veteran with one dependent.

2.  In 2002 and 2003, the veteran's annual income was 
substantially below the 2002 and 2003 limits for entitlement 
to cost-free VA health care for a veteran with one dependent.

3.  The veteran's net worth is approximately $400, and it is 
not reasonable that some part of the corpus of the estate of 
the veteran be consumed for the veteran's maintenance.

4.  The evidence shows that in order to avoid hardship, the 
veteran is eligible for cost-free VA health care effective 
December 6, 2002, because of his annual income in 2002 and 
2003 and notwithstanding his annual income in 2001.




CONCLUSION OF LAW

The criteria for entitlement to treatment in the Department 
of Veterans Affairs (VA) health care system without a co-
payment requirement for a period beginning on December 6, 
2002 have been met.  38 U.S.C.A. §§ 1710, 1722 (West 2002); 
38 C.F.R. § 17.47 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

The Board observes that the veteran was notified by the 
January 2004 statement of the case (SOC) of the particular 
deficiencies in the evidence with respect to his claim.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in 
December 2003, whereby the veteran was notified of the income 
discrepancy in this case, afforded an opportunity to correct 
and verify report income and assets, and provided forms on 
which to verify income.  Accordingly, he was told of the 
information and any evidence not previously provided to VA 
that is necessary to substantiate the claim and of the 
evidence to be provided by the claimant.  With regard to 
evidence that VA would attempt to obtain on his behalf, the 
veteran was advised that VA had received income information 
reported by the Internal Revenue Service (IRS) and Social 
Security Administration (SSA).  

As noted above, in the December 2003 letter, the veteran was 
afforded an opportunity to correct and verify report income 
and assets, and provided forms on which to verify income.  
This request was unlimited; that is, it can reasonable be 
read to encompass any and all evidence in the veteran's 
possession pertaining to his income.  Thus, the VCAA letter 
complied with the requirement of 38 C.F.R. § 3.159(b)(1) to  
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim because the 
letter informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the December 2003 letter 
requested a response within 30 days from the date of that 
letter.  38 U.S.C.A. § 5103(b) provides that evidence must be 
received by VA within one year from the date notice is sent.  
One year has elapsed since the December 2003 letter.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In this case, the claim 
was adjudicated by the HEC in January 2004, after the 
December 2003 letter.  Therefore, the timing of the VCAA 
notice is not at issue with regard to this claim.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio to 
the extent necessary to decide whether the veteran is 
entitled to treatment in the VA health care system without a 
co-payment requirement for a period beginning on December 6, 
2002 .

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent necessary.  The HEC has obtained 
verification of the veteran's family income from the 
appropriate sources.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran has not expressed a desire to 
have a personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.



Relevant law and regulations

Under applicable statute, VA shall furnish hospital care and 
medical services to any veteran who is unable to defray the 
expenses of necessary care as determined under 38 U.S.C.A. § 
1722(a).  38 U.S.C.A. § 1710(a)(2)(G).

Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of title 38, or if 
his attributable income (and net worth) is not greater than 
the amount set forth in subsection (b).  See 38 U.S.C.A. §§ 
1503, 1522, 1722.  Effective January 1, 2001, the income 
threshold for a veteran with one dependent was $28,429.  See 
66 Fed. Reg. 3,649 (Jan. 16, 2001).  Effective January 1, 
2002, the income threshold for a veteran with one dependent 
was $29,168.  
See 67 Fed. Reg. 4,780 (Jan. 31, 2002).  Effective January 1, 
2003, the income threshold for a veteran with one dependent 
was $29,576.  See VHA Directive 2002-082 (Dec. 13, 2002).

The term "attributable income" means income for the calendar 
year preceding application for care, determined in the same 
manner in which an income determination is made for pension 
purposes under 38 U.S.C.A. § 1521.  
See 38 C.F.R. § 17.47(d)(4).  In that regard, applicable 
criteria provide that payments of any kind, from any source, 
shall be counted as income during the 
12-month annualization period in which received, unless 
specifically excluded.  
See 38 C.F.R. §§ 3.271, 3.272 (2005).

In order to avoid hardship, VA may determine that a veteran 
is eligible for care notwithstanding that the veteran does 
not meet the income requirements if current projections of 
the veteran's income for the current year following 
application for care are substantially below the income 
requirements.  See 38 U.S.C.A. § 1722(e).  
38 C.F.R. § 17.47(d)(6) provides that for determining 
hardship, VA should look at the projections of the veteran's 
income for the year following application for care in 
determining whether the veteran's income is substantially 
below the income requirements.

Notwithstanding the attributable income of a veteran, VA may 
refuse to make a determination that the veteran is considered 
to be unable to defray the expenses of necessary care if the 
corpus of the estate of the veteran is such that under all 
the circumstances it is reasonable that some part of the 
corpus of the estate of the veteran be consumed for the 
veteran's maintenance.  38 U.S.C.A. § 1722(d) (West 2002).

Analysis

For purposes of this analysis, the Board will assume that the 
veteran applied for VA health care on December 6, 2002, since 
that is the date on which co-payment for VA health care is 
required.  He apparently has one dependent, his spouse.  
There is no evidence that he is eligible to receive medical 
assistance under a State plan approved under title XIX of the 
Social Security Act or that he is in receipt of pension under 
section 1521 of title 38.  Therefore, the question is whether 
he is considered unable to defray the expenses of necessary 
care under 38 U.S.C.A. § 1722 based on his attributable 
income in 2001, 2002, and 2003, and his net worth.  

Verification of the veteran's household income for 2001 by 
the Internal Revenue Service (IRS) and Social Security 
Administration (SSA) reflected that his income slightly 
exceeded the 2001 income limit for entitlement to cost-free 
VA health care for a veteran with one dependent.  
Accordingly, the veteran would not be eligible for cost-free 
VA health care beginning in 2002 based on the veteran's 
income in 2001 alone.  

However, and crucial to the outcome of this appeal, VA may 
consider the veteran's future income to determine whether 
denial of cost-free VA health care would cause hardship.  The 
Board notes that the statute in question states to look at 
projections for the current year in which the application was 
made, in this case 2002, but that the regulation in question 
states to look at projections for the year following the year 
when the application was made, in this case 2003.  See 
38 U.S.C.A. § 1722(e);  
38 C.F.R. § 17.47(d)(6).  Regardless of that discrepancy, the 
veteran's income during both years was substantially below 
the 2002 and 2003 limits for entitlement to cost-free VA 
health care for a veteran with one dependent.

The veteran reported that he had no earned income in 2002 and 
2003 and that he only received Social Security benefits for 
those years.  In absence of evidence to the contrary, the 
Board accepts the veteran's statement as accurate.  His 
income from his Social Security benefits was substantially 
below the 2002 income limit for entitlement to cost-free VA 
health care for a veteran with one dependent.  Similarly, a 
VA Form 10-10F completed in January 2003 reflects that his 
reported attributable income was approximately $21,000, which 
was substantially below the 2003 income limit for entitlement 
to cost-free VA health care for a veteran with one dependent.  

The VA Form 10-10F also shows that the veteran's net worth 
was approximately $400.  It is not reasonable that some part 
of the corpus of this tiny estate be consumed for the 
veteran's maintenance.  See 38 U.S.C.A. § 1722(d) (West 
2002); see also Levy v. Brown, 6 Vet. App. 23, 24 (1993).  In 
other words, the veteran's net worth does not change the 
outcome of this decision. 

The Board believes that the veteran's request for cost-free 
VA treatment in VA health care system beginning on December 
6, 2002 is allowable under the statute and regulation 
discussed above.  Accordingly, the criteria for entitlement 
to treatment in the VA health care system without a co-
payment requirement for a period beginning on December 6, 
2002, have been met.  The benefit sought on appeal is 
granted.






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to treatment in the VA health care system without 
a co-payment requirement for a period beginning on December 
6, 2002 is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


